Citation Nr: 0032677	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-11 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a right total knee replacement, rated as 30 
percent disabling prior to November 3, 1999.

2.  Entitlement to an increased disability rating for the 
residuals of a right total knee replacement, rated as 40 
percent disabling on and after November 3, 1999.

3.  Entitlement to higher disability rating for degenerative 
joint disease of the right hip, currently rated as 10 percent 
disabling, on appeal from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This appeal arises from a rating decision of March 1999 from 
the Newark, New Jersey, Regional Office (RO).  A notice of 
disagreement was received in April 1999 and a statement of 
the case was provided to the veteran in June 1999.  The 
substantive appeal was received in July 1999.

In July 2000, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO, and 
presented testimony regarding his claim.

At the July 2000 hearing, the veteran in essence raised the 
issue of service connection for a lumbar spine disability 
secondary to his right knee disability.  This matter has not 
been addressed by the RO and it is referred to the RO for any 
appropriate action.

This decision will address the issue of an increased 
disability rating for the right knee.  The remand that 
follows will address the veteran's claim for an increased 
disability rating for the right hip.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran does not have chronic residuals of his right 
knee replacement consisting of severe painful motion or 
weakness.

3.  The veteran does not have ankylosis of the right knee.

4.  Prior to November 3, 1999, there was a clinical 
assessment of the right knee indicating limitation of 
extension at 25 degrees.

5.  On and after November 3, 1999, the medical record 
indicates limitation of extension of the right knee at 30 
degrees.  

6.  Based upon the medical record, the veteran's pain does 
not cause significant additional disability of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for the residuals of 
a right total knee replacement, prior to November 3, 1999, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ____ (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2000).

2.  The criteria for an increased disability rating for the 
residuals of a right total knee replacement, on and after to 
November 3, 1999, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ____ (2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5260, 5261 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A March 1946 rating decision granted service connection for a 
post-operative scar of the right knee, and assigned a 
noncompensable disability rating.  An August 1946 rating 
decision granted a 10 percent disability rating for "scar 
P.O. [post-operative] right knee arthrotomy for removal of 
loose body."  A November 1966 rating decision increased the 
disability rating to 20 percent.  A July 1987 rating decision 
reclassified the veteran's disability as "post operative 
residuals total knee replacement."  A temporary total 
disability rating was granted, followed by a 30 percent 
disability rating.  

A private medical record, dated in April 1998, notes the 
veteran indicated that he could not fully extend his right 
knee.  The record notes he had an antalgic gait and varus 
alignment.  There were unequal leg lengths, with the right 
shorter than the left, and there was global tenderness of the 
right knee.  Range of motion was from -25 degrees to 105 
degrees.  There was no effusion, the ligaments were stable, 
and the neurovascular status was intact.  X-rays showed joint 
line narrowing and slight medial shift of the mechanical 
axis.  The diagnostic impression indicated right total knee--
moderate ankylosis.

The report of a November 1998 Department of Veterans Affairs 
(VA) examination, revised in March 1999, shows that 
examination of the right knee revealed a healed eight-inch 
scar that was nontender, nonadherent, and unswollen.  There 
was no joint instability, effusion, or increased heat.  Range 
of motion was from 5 to 100 degrees.  The diagnosis was post 
total right knee.  

A July 1999 statement from a private physician notes the 
veteran was seen in April 1998 and was noted with a 
significant right knee flexion contracture of 25 degrees.

A November 1999 VA examination report notes the veteran 
walked with a limp favoring the right knee.  He had undergone 
a total knee replacement in 1987, and indicated that, since 
that time, he had pain and difficulty moving it.  The veteran 
also noted he had mild swelling, a feeling of weakness, and 
easy fatigability.  The report notes that, for the veteran to 
walk without a limp, he kept his knees flexed to 
approximately 30 degrees.  The report notes that right knee 
flexion was from 30 degrees to 90 degrees.  The report 
indicates that, on greater motion, the veteran noted 
discomfort of the patella and joint lines.  There was no 
increased heat or swelling of the joint.  On circumferential 
measurement, there was one-half inch of quadriceps atrophy on 
the right when compared to the left.  There was a positive 
patellofemoral grating test, but no pain on stressing the 
medial or lateral collateral ligaments.  X-rays showed a 
total right knee replacement prosthesis in place.

A February 2000 rating decision increased the disability 
rating for the right knee to 40 percent, effective from 
November 3, 1999.

A July 2000 private medical record notes the veteran 
complained of limitation of motion of the right knee.  There 
was approximately 30 degrees of flexion contracture, and 
range of motion was from 30 to 110 degrees.  The knee 
appeared quite stable, and the incisions were well healed.  
X-rays showed a total knee replacement without any evidence 
of loosening.  

The veteran presented testimony in July 2000 before the 
undersigned Veterans Law Judge at the RO.  He testified that 
he could not walk any considerable distance before he had a 
lot of pain.  He also indicated that sitting was a big 
problem, that he had a problem with tripping, and that, at 
times, the knee became swollen.  The veteran testified that 
he belonged to a health club, but that he did not exercise 
the right leg, and he stayed away from walking.  He indicated 
that when the pain became a problem he would take Ibuprofen 
approximately once every three weeks, although the medication 
didn't agree with him.  He also testified that his knee was 
uncomfortable, if he stayed in a single position it would 
start to hurt, and it was sore if he walked long distances.  


Analysis

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  We must, therefore, assess whether the 
development of the veteran's claim and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The veteran has received two VA examinations.  The RO has 
obtained medical records from a physician identified by the 
veteran.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  In the statement of the case and 
supplemental statements of the case, the veteran was advised 
of the type of evidence required to substantiate his 
increased-rating claim.  Accordingly, the Board finds that 
the notification and duty-to-assist provisions mandated by 
the Veterans Claims Assistance Act of 2000 have been 
satisfied.

The compensable severity of a disability is ascertained by 
application of the criteria set forth in the VA Schedule for 
Rating Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under differing 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

Diagnostic Code 5055 provides that, for prosthetic 
replacement of knee joint, a 100 percent disability rating is 
appropriate for one year following implantation of the 
prosthesis.  A 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum disability rating is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000).

Under the criteria of Diagnostic Code 5256, entitled "Knee, 
ankylosis of," a 30 percent disability rating is warranted 
for ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
appropriate for extremely unfavorable ankylosis in flexion at 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2000).

Turning now to the diagnostic codes for limitation of motion 
of the leg, we first recognize that the normal range of 
motion of the leg is from 0 to 140 degrees (zero degrees at 
full extension, 140 degrees at full flexion).  38 C.F.R. § 
4.71, Plate II.  Diagnostic Code 5260 provides that the 
maximum disability rating available for limitation of flexion 
of the leg is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  In addition, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted, and, where it is limited to 45 degrees, a 50 
percent disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).

Prior to November 3, 1999

Under the criteria of Diagnostic Code 5055, a disability 
rating of 60 percent requires chronic residuals of severe 
painful motion or weakness.  In this case, the April 1998 
private medical record indicates there was only global 
tenderness of the right knee.  Ligaments were stable, and 
neurovascular findings were intact.  The November 1998/March 
1999 VA examination report notes there was no instability.  
There was no objective indication of pain on motion in the 
medical evidence.  The veteran testified, at his hearing, 
that he had pain; however, he later indicated that his knee 
was uncomfortable and that he had pain only when he walked 
significant distances or stayed in one position for a period 
of time.  He also indicated that he only took medication for 
the pain, approximately once every three weeks.  The Board 
does not believe that rises to the level of being severe pain 
on motion.

In addition, the cited medical evidence does not show 
objective evidence of weakness of the right knee.  
Accordingly, the preponderance of the evidence shows that 
chronic residuals of severe painful motion or weakness are 
not present, and thus a 60 percent disability rating under 
the criteria of Diagnostic Code 5055 is not warranted.  
Therefore, Diagnostic Codes 5256 and 5261 must be examined to 
determine whether an increased disability rating is 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 
(2000).

The April 1998 private medical record indicates there was 
moderate ankylosis [defined as immobility and consolidation 
of a joint, Dorland's Illustrated Medical Dictionary 86 (28th 
ed. 1994)].  However, the April 1998 private medical record 
shows motion of the right knee from 25 to 105 degrees, and 
the November 1998/March 1999 VA examination report shows 
motion from 5 to 100 degrees.  These records show there was 
mobility of the joint.  Since there is movement or mobility 
of the right knee, ankylosis of the right knee is not 
present, and the provisions of Diagnostic Code 5256 are not 
applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).

The November 1998/March 1999 VA examination report indicates 
that extension of the right knee was to 5 degrees, which is 
significantly greater than the limitation of extension which 
would be commensurate with even a 30 percent disability 
rating.  However, the April 1998 private medical record 
indicates that extension was only to 25 degrees.  This 
limitation of extension is 5 degrees greater than that 
required for a 30 percent disability rating, but does not 
meet, by 5 degrees, limitation of extension to 30 degrees.  
That April 1998 private medical record is competent medical 
evidence showing limitation of extension, and the limitation 
of extension falls squarely between the requirements for a 30 
and 40 percent rating.  Accordingly, in such an instance, 
with application of the benefit-of-the-doubt doctrine, we 
find that the limitation of extension approximates limitation 
of extension of 30 degrees, so as to warrant a 40 percent 
disability rating prior to November 3, 1999.  38 U.S.C.A. 
§ 5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5261 (2000).

Since the veteran's right knee disability is evaluated under 
criteria that include limitation of motion, consideration 
must be given to whether any additional functional limitation 
(i.e., any additional limitation of motion) is likely to 
occur with pain on use or during flare-ups.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  As noted above, there was no 
objective indication of pain on motion in the medical 
evidence.  The veteran did testify that he had pain.  But he 
later indicated that his knee was uncomfortable and he had 
pain only when he walked distances or stayed in one position 
for a period of time.  He also indicated that he only took 
medication for the pain approximately once every three weeks.  
Therefore, while the veteran indicated there was pain on 
motion and use of the knee, it was not objectively shown in 
the medical evidence.  Also, the veteran only indicated that 
he took medication for his knee approximately once every 
three weeks.  This shows additional functional impairment due 
to pain, but the limitation does not rise to the level of 
causing significant additional disability to warrant a 
disability rating greater than the 40 percent that was found 
warranted above.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, supra. 

Based upon the above, a 40 percent disability rating for the 
residuals of a right total knee replacement is warranted 
prior to November 3, 1999.  

On and after November 3, 1999

As noted above, under the criteria of Diagnostic Code 5055, a 
disability rating of 60 percent requires chronic residuals of 
severe painful motion or weakness.  The November 1999 VA 
examination report notes the veteran indicated he had pain 
and difficulty in moving his knee.  The examination report 
indicates that motion was from 30 to 90 degrees, and only on 
greater motion was there discomfort.  It notes the veteran 
indicated he had a feeling of weakness.  The examination 
report does show there was one-half inch of atrophy of the 
quadriceps muscle when compared with the other leg, however, 
there was no weakness reported.  There was no pain on 
stressing the medial and collateral ligaments.  In addition, 
a July 2000 private medical record notes the knee appeared 
quite stable.  The veteran testified at the July 2000 hearing 
that he had pain.  But he later indicated that his knee was 
uncomfortable and he had pain only when he walked distances 
or stayed in one position for a period of time.  He also 
indicated that he only took medication for the pain 
approximately once every three weeks.  This, in our rating 
judgment, does not rise to the level of being severe pain on 
motion.

Moreover, the cited medical evidence does not show objective 
evidence of weakness of the right knee.  Accordingly, the 
preponderance of the evidence shows that chronic residuals of 
severe painful motion or weakness are not present and, a thus 
a 60 percent disability rating under the criteria of 
Diagnostic Code 5055 is not warranted.  Therefore, Diagnostic 
Codes 5256 and 5261 must be examined to determine whether an 
increased disability rating is warranted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5055 (2000).

The November 1999 VA examination report and the July 2000 
private medical record indicate there is motion of the right 
knee.  Therefore, the right knee is not immobile or 
ankylosed.  Accordingly, the criteria of Diagnostic Code 5256 
are not applicable, and need not be considered.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2000).

The November 1999 VA examination report shows that extension 
of the right knee was limited to 30 degrees.  Also, a July 
2000 private medical record indicates that extension was to 
30 degrees.  Under the criteria of Diagnostic Code 5261, 
where extension is limited to 30 degrees, a 40 percent 
disability rating is warranted.  This is consistent with the 
40 percent disability rating currently assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2000).

As above, since the veteran's right knee disability is 
evaluated under criteria that include limitation of motion, 
consideration must be given to whether any additional 
functional limitation (i.e., any additional limitation of 
motion) is likely to occur with pain on use or during flare-
ups.  See DeLuca v. Brown, supra.  The November 1999 VA 
examination report notes the veteran indicated that he had 
pain, a feeling of weakness, and easy fatigability.  However, 
the examination report shows motion from 30 to 90 degrees, 
and that there was only discomfort on greater motion.  The 
veteran also testified that he had pain, but later indicated 
that his knee was uncomfortable and he had pain only when he 
walked distances or stayed in one position for a period of 
time.  He also indicated that he only took medication for the 
pain approximately once every three weeks.

Therefore, while the veteran indicated there was pain on 
motion and use of the knee, and also indicated he had 
weakness and fatigability, these were not objectively shown 
in the medical evidence.  We find that this shows additional 
functional impairment due to pain that does not rise to the 
level of causing significant additional disability to warrant 
a disability rating greater than the currently assigned 40 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca 
v. Brown, supra. 

Since the veteran's right knee disability is currently rated 
as 40 percent disabling and the evidence in the record 
indicates that a 40 percent disability rating is warranted, 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for a right total knee 
replacement for the period beginning on November 3, 1999.


ORDER

1.  A 40 percent disability rating for the residuals of a 
right total knee replacement, prior to November 3, 1999, is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

2.  An increased disability rating for the residuals of a 
right total knee replacement, on and after November 3, 1999, 
is denied.


REMAND

Service connection for a right hip disability, claimed as 
secondary or due to the service-connected right knee 
disability, was denied in the March 1999 rating decision.  
The veteran perfected an appeal as to that decision.  In a 
February 2000 rating decision, service connection for 
degenerative joint disease of the right hip was granted.  
This grant of service connection resolved the veteran's 
disagreement and appeal.  Therefore, the Board cannot further 
address the veteran's claim without a notice of disagreement 
as to the disability rating assigned.  38 U.S.C.A. § 7105(d) 
(West 1991);  See, e.g., Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (once the issue raised by the NOD has been 
resolved in the veteran's favor, the appeal is concluded).

In the February 2000 rating decision, after granting service 
connection, the RO assigned a 10 percent disability rating to 
the right hip disability.  The veteran was advised of this 
decision in a March 2000 letter to him.  At his hearing in 
July 2000 before the undersigned Veteran's Law Judge, the 
veteran indicated disagreement with the disability rating 
assigned.  The Board construes this statement as a notice of 
disagreement (NOD) as to the denial of the TDIU claim.  The 
Court has held that an oral statement at a personal hearing, 
when later reduced to writing in a transcript, can operate as 
the functional equivalent of a "written communication" for 
purposes of filing an NOD.  Tomlin v. Brown, 5 Vet.App. 355, 
357-58 (1993).  We recognize that we are invoking a liberal 
interpretation of the law, since the NOD has not been filed 
with the RO.  See 38 C.F.R. § 20.300.  However, the time 
period in which to file an NOD in this matter runs until 
March 2001, and the claims file will be returned to the RO 
upon issuance of the present decision.

The appellant has, of course, not yet been furnished a 
statement of case (SOC) on the issue of entitlement to a 
higher disability rating for degenerative joint disease of 
the right hip following the initial grant of service 
connection..  As the filing of a notice of disagreement 
places a claim in appellate status, the Court has held that, 
once an NOD has been filed, the requirement that the RO issue 
an SOC is a procedural matter requiring remand.  See 
Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey 
v. Brown, 5 Vet.App. 127, 132 (1993).

Accordingly, this case is REMANDED for the following:

The RO should provide the veteran with a 
statement of the case addressing the 
issue of a higher disability rating for 
degenerative joint disease of the right 
hip following an initial grant of service 
connection.  The RO should conduct any 
additional evidentiary development and/or 
comply with any additional procedures 
under the Veterans Claims Assistance Act 
of 2000 that may be deemed necessary.  
This issue should only be returned to the 
Board for further consideration if the 
veteran perfects an appeal by submitting 
a timely substantive appeal as to this 
issue.

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



